DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 1-6, 9-19 are currently pending.  Claims 13-14 have been withdrawn as being drawn to a non elected invention. Claims 1-6, 9-12 and 15-19 are currently under examination. This office action is in response to the amendment filed on 07/18/2022. 
                                                            Information Disclosure Statement
3.	On the IDS filed on 07/18/2022 the several references where not considered including Foreign patent documents 264 (EP 0550637; the document was not provided)  276 (EP 1045869; no copy of the  document is provided) and 269 (EP 1351654; no document was provided). Additionally several documents listed under “Other Documents” where not considered for various reasons including citation 306 (as two different dates are indicated and it is not clear which date is the publication date), citation 309 (no translation provided), citation 310 (no translation provided), citation 315 (no translation provided and no indication of what pages of the document are provided), citation 318 (document refers to a text book and no indication of what specific pages are provided is indicated), citation 324 (citation provided seems to indicate the wrong document number which should be PCT/EP2017/064977), citation 325 ( no copy of this document was provided) citation 328 (no copy of the document is provided) and citation 339 (no indication of what pages of the textbook are provided). 
On the IDS filed on 11/18/2022 the Non patent literature document of “Polymer Synthesis: Theory and Practice. Fundamentals, Methods, Experiments. Fourth Edition.” was not considered as the entire document was not provided only a number of pages which are not labeled in the citation provided). 
                                                                Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Klug (US 2014/0086854 A1; listed on references cited by examiner on 07/20/2021) in view of Kavanagh (US 8,420,214 B2; listed on references cited by examiner on 07/20/2021).
Concerning claim 1-3, 16-18 Klug teaches a polymer having from 20 to 98.97 mol% and preferably 60 to 93.75 mol% of a monomer having a structure of 
    PNG
    media_image1.png
    140
    363
    media_image1.png
    Greyscale

 (paragraph 14-17 and 40) while having preferred anions Q+ of H+ NH4+ or Na+ (paragraph 0041) giving the claimed unit (a), from 1 to 60.0 mol% and preferably 5.0 to 29.5 mol% of an additional acrylamide monomer which would be a neutral monomer (paragraph 0018) giving the claimed unit (c) and from preferably 0.1 to 5.0 % percent of a crosslinking structure (paragraph 0022) giving the claimed unit (b). The polymer is further indicated to contain preferably from 0.5 to 15 mol% of a monomer unit having a structure of (paragraph 0081) 

    PNG
    media_image2.png
    115
    158
    media_image2.png
    Greyscale
. 
This monomer corresponds to the claimed anionic structural units (d) and gives a greatly overlapping range with the claimed range of from 1.98 to 20 mol%, such that 89.79 % of the range of Kulg is within the claimed range. This provides sufficient specificity for anticipation of the claimed range of the monomer. 
Klug further teaches that the structural units of formula (1) of the polymers indicated above are particularly preferably derived from 2-acrylamido-2-methyl propane sulfonic acid or its salts (paragraph 0038). 2-acrylamido-2-methyl propane sulfonic acid is another name for acryloyldimethyltaurate. 
Klug additionally teaches examples of polymers which are made from 74.0 mol% of AMPS 20.15 mol% of DMAAM 5 mol% of MAA and 0.85 mol% of GPTA (paragraph 0258) where AMPS is 2-acrylamido—methylpropane sulfonic acid (also known as acryloyldimethyltaurate), DMAAm is dimethyl acrylamide a neutral monomer, MAA is methacrylic acid which is a carboxylate monomer, and GPTA is glycerol propoxylate triacrylate (paragraphs 0223 0225 0228 and 0229). The monomers and the polymer is indicated to be neutralized by NH3 thereby giving an NH4+ cation (paragraph 0220). This example teaches the claimed amounts of each of the indicated monomers being present. 
Klug does not specifically teach that the amount of biobased carbon content of the repeating unit of formula 1 or the bio based carbon content of the neutral structural units. 
The claimed limitation concerning the neutral structural units indicates that the neutral structural units comprise from 0 to 100 wt% bio based carbon content which would indicate that neutral structural units can be fully bio based or entirely non biobased or any combination thereof.  The neutral units of Klug would therefore have to have the indicated amount of biobased carbon content. 
Kavanagh is drawn to crosslinked compositions (abstract) which can include acrylamide-2-methyl propane sulfonic acid (column 4 lines 5-12), which is an example of the monomer of formula 1, and teaches that it is desirable to replace all or part of petroleum based feed stocks with those derived from renewable sources such as plants which would be both economically and environmentally beneficial (column 2 lines 60-68 and column 3 lines 1-3). As such Kavanagh would teach at very least an overlapping range of the amount of the of the repeating units having the bio based carbon content and an overlapping range with the amount of the bio based carbon content because replacing all of the petroleum based feed stocks for the monomer would result 100% of the monomers having 100% biobased carbon content. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
As such it would have been obvious to one of ordinary skill in the art at the time of filling to alter the monomer of 2-acrylamido-methylpropane sulfonic acid (also known as acryloyldimethyltaurate) of the polymer of Klug to use plant based feedstocks to give the claimed amount of biobased carbon atoms because Kavanagh teaches the replacement of part or all of the petroleum based feed stocks  with those derived from renewable sources such as plants for the purpose of using feedstocks which provide economic and environmental benefit which would provide overlapping ranges with the claimed ranges. 
Concerning claim 4 Klug further teaches that the degree of neutralization of the structural units of formula (1) of the polymer is preferably from 50 to 100 mol% and especially preferably from 90 to 100 mol % (paragraph 0042) which is within the claimed range. 
Concerning claim 5 Klug further teaches that the structural units of formula (1) of the polymers are particularly preferably derived from 2-acrylamido-2-methyl propane sulfonic acid or its salts (paragraph 0038) which would provide the claimed values of R1 and R2  and A. The cation Q+ is indicates to preferably be able to include H+, Na+, ½ Ca++ or ½ Mg++ (see paragraph 0041). 
It would have been obvious to one of ordinary skill in the art to use on the claimed ions for Q+ in the polymer of Klug in view of Kavanagh because Klug teaches the use of the indicated ions among the preferred ions Q+ which can be used. 
Concerning claims 6 Klug teaches a polymer having preferably 60 to 93.75 mol% of a monomer which is preferably 2-acrylamido—methylpropane sulfonic acid (also known as acryloyldimethyltaurate) (paragraph 0014-0017 0038 and 0040) while having preferred anions Q+ of H+ NH4+ or Na+ (paragraph 0041) giving the claimed unit (a),  from preferably 5.0 to 29.5 mol% of an additional acrylamide monomer which would be a neutral monomer (paragraph 0018) giving the claimed unit (c) and from preferably 0.25 to 3.0 % percent of a crosslinking structure (paragraph 0022) giving the claimed unit (b). The polymer is further indicated to contain preferably from 1.75 to 13 mol% of a monomer unit having a structure of (paragraph 0081 and 0085) 

    PNG
    media_image2.png
    115
    158
    media_image2.png
    Greyscale
. 
The claimed units (a), (b) and (c) are all indicated to have prefered amounts of the indicated units which are within the claimed ranges. 
The amount of the monomer unit (d) is an overlapping range with the claimed range of from 3.5 to 16 mol%.  
Kulg additionally teaches examples of polymers which are made from 74.0 mol% of AMPS 20.15 mol% of DMAAM 5 mol% of MAA and 0.85 mol% of GPTA (paragraph 0258) where AMPS is 2-acrylamido—methylpropane sulfonic acid, DMAAm is dimethyl acrylamide a neutral monomer, MAA is methacrylic acid which is a carboxylate monomer, and GPTA is glycerol propoxylate triacrylate (paragraphs 0223 0225 0228 and 0229). The monomers and the polymer is indicated to be neutralized by NH3 thereby giving an NH4+ cation (paragraph 0220). This example teaches the claimed amounts of each of the indicated monomers being present. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the unit (d) in the polymer of Klug in view of Kavanagh because Klug teaches an overlapping range with the claimed range and further teaches examples that have the claimed amount of each monomer present. 
Concerning claim 7 Klug further teaches that the structural units of formula (1) of the polymers are particularly preferably derived from 2-acrylamido-2-methyl propane sulfonic acid or its salts (paragraph 0038). 2-acrylamido-2-methyl propane sulfonic acid is another name for acryloyldimethyltaurate. 
Concerning claim 8 Klug as indicated above teaches that the polymer has the claimed monomers in the claimed amounts as is indicated in the discussion of claim 1 and indicates that the monomer of formula I is preferably 2-acrylamido-2-methyl propane sulfonic acid (paragraph 0038) which is another name for acryloyldimethyltaurate. 
Klug does not specifically teach that the amount of biobased carbon content of the repeating unit of formula 1. 
Kavanagh is drawn to crosslinked compositions (abstract) which can include acrylamide-2-methyl propane sulfonic acid (column 4 lines 5-10), which is an example of the monomer of formula 1, and teaches that it is desirable to replace all or part of petroleum based feed stocks with those derived from renewable sources such as plants which would be both economically and environmentally beneficial (column 2 lines 60-68 and column 3 lines 1-3). As such Kavanagh would teach at very least an overlapping range of the amount of the of the repeating units having the bio based carbon content and an overlapping range with the amount of the bio based carbon content in the monomer because replacing all of the petroleum based feed stocks for the monomer would result 100% of the monomers having 100% biobased carbon content. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
As such it would have been obvious to one of ordinary skill in the art at the time of filling to alter the monomer of formula I of the polymer of Klug to use plant based feedstocks to give the claimed amount of biobased carbon atoms because Kavanagh teaches the replacement of part or all of the petroleum based feed stocks  with those derived from renewable sources such as plants for the purpose of using feedstocks which provide economic and environmental benefit which would provide overlapping ranges with the claimed ranges. 
Concerning claim 9-10 Klug further teaches that the crosslinking structural units have the same structure as is claimed (paragraph 0022-0032). Particularly preferred is indicated to be glycerol propxoylate triacrylate (paragraph 0068) which is a particular example of the indicated crosslinking unit. Kulg additionally teaches examples of polymers which are made from 74.0 mol% of AMPS 20.15 mol% of DMAAM 5 mol% of MAA and 0.85 mol% of GPTA (paragraph 0258) where AMPS is 2-acrylamido—methylpropane sulfonic acid, DMAAm is dimethyl acrylamide a neutral monomer, MAA is methacrylic acid which is a carboxylate monomer, and GPTA is glycerol propoxylate triacrylate (paragraphs 0223 0225 0228 and 0229). The monomers and the polymer is indicated to be neutralized by NH3 thereby giving an NH4+ cation (paragraph 0220). This example teaches the claimed amounts of each of the indicated monomers being present. 
Concerning claim 11 Klug teaches a polymer having from 20 to 98.97 mol% and preferably 60 to 93.75 mol% of a monomer having monomer having a structure of 
    PNG
    media_image1.png
    140
    363
    media_image1.png
    Greyscale

 (paragraph 14-17 and 40) while having preferred anions Q+ of H+ NH4+ or Na+ (paragraph 0041) giving the claimed unit (a),  from 1 to 60.0 mol% and preferably 5.0 to 29.5 mol% of an additional acrylamide monomer which would be a neutral monomer (paragraph 0018) giving the claimed unit (c) and from preferably 0.1 to 5.0 % percent of a crosslinking structure (paragraph 0022) giving the claimed unit (b). The polymer is further indicated to contain preferably from 0.5 to 15 mol% of a monomer unit having a structure of (paragraph 0081) 

    PNG
    media_image2.png
    115
    158
    media_image2.png
    Greyscale
. 
This monomer corresponds to the claimed anionic structural units (d) and gives a greatly overlapping range with the claimed range of from 1.98 to 20 mol%, such that 89.79 % of the range of Klug is within the claimed range. This provides sufficient specificity for anticipation of the claimed range of the monomer. 
Klug further teaches that the structural units of formula (1) of the polymers indicated above are particularly preferably derived from 2-acrylamido-2-methyl propane sulfonic acid or its salts (paragraph 0038). 2-acrylamido-2-methyl propane sulfonic acid is another name for acryloyldimethyltaurate. 
Klug additionally teaches examples of polymers which are made from 74.0 mol% of AMPS 20.15 mol% of DMAAM 5 mol% of MAA and 0.85 mol% of GPTA (paragraph 0258) where AMPS is 2-acrylamido—methylpropane sulfonic acid, DMAAm is dimethyl acrylamide a neutral monomer, MAA is methacrylic acid which is a carboxylate monomer, and GPTA is glycerol propoxylate triacrylate (paragraphs 0223 0225 0228 and 0229). The monomers and the polymer is indicated to be neutralized by NH3 thereby giving an NH4+ cation (paragraph 0220). This example teaches the claimed amounts of each of the indicated monomers being present. No other units are indicated to be present in the polymer and as such Klug teaches the polymer consisting of the indicated monomer units. 
Klug does not specifically teach that the amount of biobased carbon content of the repeating unit of formula 1 or the bio based carbon content of the neutral structural units. 
The claimed limitation concerning the neutral structural units indicates that the neutral structural units comprise from 0 to 100 wt% bio based carbon content which would indicate that neutral structural units can be fully bio based or entirely non biobased or any combination thereof.  The neutral units of Klug would therefore have to have the indicated amount of biobased carbon content. 
Kavanagh is drawn to crosslinked compositions (abstract) which can include acrylamide-2-methyl propane sulfonic acid (column 4 lines 5-12), which is also known as acryloyldimethyltaurate, and teaches that it is desirable to replace all or part of petroleum based feed stocks with those derived from renewable sources such as plants which would be both economically and environmentally beneficial (column 2 lines 60-68 and column 3 lines 1-3). As such Kavanagh would teach at very least an overlapping range of the amount of the of the repeating units having the bio based carbon content and an overlapping range with the amount of the bio based carbon content because replacing all of the petroleum based feed stocks for the monomer would result 100% of the monomers having 100% biobased carbon content. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
As such it would have been obvious to one of ordinary skill in the art at the time of filling to alter the monomer 2-acrylamido-methylpropane sulfonic acid (also known as acryloyldimethyltaurate)  of the exemplary polymer of Klug which consists of the indicated monomer units to use plant based feedstocks to give the claimed amount of biobased carbon atoms because Kavanagh teaches the replacement of part or all of the petroleum based feed stocks with those derived from renewable sources such as plants for the purpose of using feedstocks which provide economic and environmental benefit which would provide overlapping ranges with the claimed ranges. 
Concerning claim 12 Klug further teaches that the molecular weight of the polymer is preferably from 105 to 5*106 g/mol (paragraph 0110) or from 10,000 to 500,000 g/mol.
Klug does not specifically teach that the indicated molecular weight of the polymer is a weight average molecular weight of the polymer. However the standard molecular weight of polymers are normally number average or weight average molecular weight of polymers. The number average molecular weight of a polymer would be less than the weight average molecular weight of the same polymer. This would indicate that the molecular weight indicated by Klug of its polymer would provide at very least a weight average molecular weight of at least 700 g/mol, as if Klug indicated a number average molecular weight then the weight average molecular weight would be higher than the value indicated and otherwise the description of molecular weight would be weight average molecular weight. 
Concerning claim 15 Klug further teaches that the polymer is a part of a composition that includes other components such as water,  alcohol and additives in addition to the polymer (paragraph 0121-0125). This corresponds to the indication of the polymer with at least one further component. 
Concerning claim 19 Klug in view of Kavanaugh does not specifically teach the method used to prepare the acryloyldimethyl taurate. 
However the claim as is currently drafted is a product by process claim. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.I. 
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). See MPEP 2113.II.
The use of bio based feedstocks as indicated by Kavanaugh would alter the amount of biobased carbon in the monomer which is formed but the particular indication of the use of bio based isobutene  would not alter the final structure of the monomer which is formed, Kavanaugh indicates as is stated above that it is obvious to replace petroleum feedstocks with biobased feedstocks in order to make a monomer. As such the monomer of 2-acrylamido-methylpropane sulfonic acid (also known as acryloyldimethyltaurate) in the polymer of Klug in view of Kavanaugh would have the same structure as the structure resulting from the indicated method of the claim. As such the polymer of Klug in view of Kavanaugh would meet the claimed limitations. 
                                                                                Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-11 and 15  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 10, 12 of U.S. Patent No.  9,526,687 B2  in view of Kavanagh (US 8,420,214 B2). 
Concerning claims 1-3, 6, 16-18 The patent teaches a polymer containing 20.0 to 98.97 mol% of the a structural unit of formula I, 1 to 60 mol % of a structural unit which is an acrylamide neutral unit, and 0.01 to 8.0 mol% of a crosslinking structural unit (claim 1) where the Cation of formula 1 has the claimed structure (claims 3-4) and the polymer further includes from 0.01 to 30 mol% carboxyate structural unit that is an anionic group. 
The patent teaches that the  monomer used to make repeating unit (a) is derived from 2-acrylamido-2-methyl propane sulfonic acid or it salt (claim 2) which corresponds to acryloyl dimethyl taurate. 
The patent teaches overlapping ranges with the claimed ranges of the indicated monomer units. 
The patent does not teach the amount of biobased carbon in the structure of formula I. 
Kavanagh is drawn to crosslinked compositions (abstract) which can include acrylamide-2-methyl propane sulfonic acid (column 4 lines 5-12), which is an example of the monomer of formula 1, and teaches that it is desirable to replace all or part of petroleum based feed stocks with those derived from renewable sources such as plants which would be both economically and environmentally beneficial (column 2 lines 60-68 and column 3 lines 1-3). As such Kavanagh would teach at very least an overlapping range of the amount of the of the repeating units having the bio based carbon content and an overlapping range with the amount of the bio based carbon content because replacing all of the petroleum based feed stocks for the monomer would result 100% of the monomers having 100% biobased carbon content. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
As such it would have been obvious to one of ordinary skill in the art at the time of filling to alter the monomer of formula I of the polymer of the patent to use plant based feedstocks to give the claimed amount of biobased carbon atoms because Kavanagh teaches the replacement of part or all of the petroleum based feed stocks  with those derived from renewable sources such as plants for the purpose of using feedstocks which provide economic and environmental benefit which would provide overlapping ranges with the claimed ranges and to use the claimed amounts of the claimed monomers because the patent teaches overlapping ranges with the claimed ranges. 
Concerning claim 4 the patent further teaches that the repeating units (a) have a neutralization of from 50 to 100 mol% (claim 5). 
Concerning claim 5 the patent further teaches that the monomer used to make repeating unit (a) is derived from 2-acrylamido-2-methyl propane sulfonic acid or it salt (claim 2) and indicates that Q+ can be H+ (claim 4). 
Concerning claim 9 the patent teaches the claimed crosslinking structure (claim 1). 
Concerning claim 10 the patent teaches that the crosslinker can be glycerol propoxylate triacrylate (claim 8)
Concerning claim 11 the patent teaches the monomers indicated in the discussion of claim 1 indicated above. No other structures are required by the patent. As such the patent teaches the polymer consisting of these monomers. 
Concerning claim 15 the patent teaches that the polymer is used as part of a composition  where the composition is from 0.1 to 10.0 % of the polymer indicating that other components are present in the composition (claim 12) thereby providing the claimed composition. 
Concerning claim 19 the Patent in view of Kavanagh teaches the polymer according to claim 1 as is indicated above.  The patent in view of Kavanagh does not specifically teach the indicated process used to prepare the acryloyldimethyltaurate. 
However the claim as is currently drafted is a product by process claim. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.I. 
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). See MPEP 2113.II.
The use of bio based feedstocks as indicated by Kavanaugh would alter the amount of biobased carbon in the monomer which is formed but the particular indication of the use of bio based isobutene  would not alter the final structure of the monomer which is formed, Kavanaugh indicates as is stated above that it is obvious to replace petroleum feedstocks with biobased feedstocks in order to make a monomer. As such the monomer of 2-acrylamido-methylpropane sulfonic acid (also known as acryloyldimethyltaurate) in the polymer of the patent in view of Kavanaugh would have the same structure as the structure resulting from the indicated method of the claim. As such the polymer of the patent in view of Kavanaugh would meet the claimed limitations. 

6.	Claim 1-6, 9-11, 15-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2 7, 12 of U.S. Patent No. 9,834,635 B2 in view of Kavanagh (US 8,420,214 B2). 
Concerning claims 1-3, 6, 16-18 the patent teaches from 20 to 98.99 mol% of a formula (1), 1.0 to 79.99 mol% of a anionic carboxylate monomer, and 0.01 to 8.0 mol% of glycerol propoxylate triacrylate which is a crosslinking monomer (claim 1). The patent further teaches that the polymer includes from 0.01 to 70.0 mol% of a non crosslinked structural unit that would have a neutral structure (claims 7-8). These mol %’s of the components correspond to overlapping ranges with the claimed ranges of the repeating units. 
The patent further teaches that the monomer used to make repeating unit (a) is derived from 2-acrylamido-2-methyl propane sulfonic acid or it salt (claim 2) which correspond to the claimed repeating units of acryloyldimethyltaurate. 
The patent does not teach the amount of biobased carbon in the structure of formula I. 
Kavanagh is drawn to crosslinked compositions (abstract) which can include acrylamide-2-methyl propane sulfonic acid (column 4 lines 5-12), which is an example of the monomer of formula 1, and teaches that it is desirable to replace all or part of petroleum based feed stocks with those derived from renewable sources such as plants which would be both economically and environmentally beneficial (column 2 lines 60-68 and column 3 lines 1-3). As such Kavanagh would teach at very least an overlapping range of the amount of the of the repeating units having the bio based carbon content and an overlapping range with the amount of the bio based carbon content because replacing all of the petroleum based feed stocks for the monomer would result 100% of the monomers having 100% biobased carbon content. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
As such it would have been obvious to one of ordinary skill in the art at the time of filling to alter the monomer of formula I of the polymer of the patent to use plant based feedstocks to give the claimed amount of biobased carbon atoms because Kavanagh teaches the replacement of part or all of the petroleum based feed stocks  with those derived from renewable sources such as plants for the purpose of using feedstocks which provide economic and environmental benefit which would provide overlapping ranges with the claimed ranges and to use the claimed amounts of the claimed monomers because the patent teaches overlapping ranges with the claimed ranges. 
Concerning claim 4 the patent further teaches that the repeating units (a) have a neutralization of from 50 to 100 mol% (claim 1). 
Concerning claim 5 the patent further teaches that the monomer used to make repeating unit (a) is derived from 2-acrylamido-2-methyl propane sulfonic acid or it salt (claim 2) and indicates that Q can be one of the indicated ions (claim 1). 
Concerning claims 9-10 the patent teaches that the crosslinker is glycerol propoxylate triacrylate which is a specific example of the claimed crosslinker (claim 1). 
Concerning claim 11 the patent teaches the monomers indicated in the discussion of claim 1 indicated above. No other structures are required by the patent. As such the patent teaches the polymer consisting of these monomers. 
Concerning claim 15 the patent teaches that the polymer is used as part of a composition  where the composition which includes a surfactant indicating that other components are present in the composition (claim 12) thereby providing the claimed composition. 
Concerning claim 19 the Patent in view of Kavanagh teaches the polymer according to claim 1 as is indicated above.  The patent in view of Kavanagh does not specifically teach the indicated process used to prepare the acryloyldimethyltaurate. 
However the claim as is currently drafted is a product by process claim. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.I. 
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). See MPEP 2113.II.
The use of bio based feedstocks as indicated by Kavanaugh would alter the amount of biobased carbon in the monomer which is formed but the particular indication of the use of bio based isobutene  would not alter the final structure of the monomer which is formed, Kavanaugh indicates as is stated above that it is obvious to replace petroleum feedstocks with biobased feedstocks in order to make a monomer. As such the monomer of 2-acrylamido-methylpropane sulfonic acid (also known as acryloyldimethyltaurate) in the polymer of the patent in view of Kavanaugh would have the same structure as the structure resulting from the indicated method of the claim. As such the polymer of the patent in view of Kavanaugh would meet the claimed limitations. 
 Response to Arguments
7.	Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. Applicant argues with regard to the rejection over Klug in view of Kavanagh that Klug teaches polymer based on similar monomer but does not suggest the use of biobased repeating units of formula I . The office relies on Kavanagh for its alleged teachings with respect to plant based monomers, and the claimed repeating units having a bio based carbon content are chemically distinct from conventionally derived repeating units because of their different isotope ratios. One of ordinary skill in the art would have not had any reason to prepare the polymer of Klug from biobased monomers and Kavanagh provides no suggestion that ACDMT in particular could be provided with at least 28 wt% bio based carbon.  Kavanagh discloses a general hypothetical wish for the use of materials made from renewable resources. But the only specific renewable materials that are actually suggested for use by Kavanagh are (meth)acrylate ester monomers derived from renewable alcohols. 
This argument is not found to be persuasive because although Klug does not teach the use of biobased materials Kavanagh teaches the importance and advantages of using biobased feed stocks in order to make monomers which are used in polymers. Kavanagh is drawn to crosslinked compositions (abstract) which can include acrylamide-2-methyl propane sulfonic acid (column 4 lines 5-12), which is also known as acryloyldimethyltaurate, and teaches that it is desirable to replace all or part of petroleum based feed stocks with those derived from renewable sources such as plants which would be both economically and environmentally beneficial (column 2 lines 60-68 and column 3 lines 1-3). This provides motivation to one of ordinary skill in the art to alter the feedstock used to make a monomer to use renewable sources such as plants in order to realize the economic and environmental benefits indicated by Kavanagh. The indication that all of the petroleum based feed stocks can be replaced by renewable sources indicates that up to 100 % of the monomers carbon atoms can be replaced by biobased carbon atoms.  That Kavanagh only provides some examples of biological based monomers does not change that Kavanagh teaches that there are economic and environmental benefits to making polymers using renewable resources instead of petroleum based feedstocks, and that these benefits would apply to the polymers of Klug, and would make it obvious to one of ordinary skill in the art to alter the polymer of Klug to exchange petroleum based feedstocks with renewable biological based feedstocks. 
Moreover Wakayama (US 2010/0274048 A1) provides evidence that it is known to make 2-acrylamide-2methyl propane sulfonic acid by means of reacting acrylonitrile  fuming sulfuric acid  and isobutylene (abstract). Davidson (US 2014/0051819 A1) provides evidence that isobutene (also known as isobutylene) can be prepared from a renewable resource  (abstract) such as biologically derived sources (paragraph 0005).  Dubois (US 2010/0048850 A1) provides evidence that it is known to synthesize acrylonitrile from a renewable raw material (abstract) such as glycerol which is derived from vegetable oils (paragraph 0020).  These references provide evidence that the feedstocks required to form 2-acrylamide-2methyl propane sulfonic acid, which is also known as acryloyldimethyltaurate, are known and are known to be capable of being made from renewable resources made from biological materials. 
Applicant further argues that There would have been no reason to used bio-based ACDMT in the preparation of the polymers of Klug, and the person of ordinary skilled in the art would not  have had any reason to include a bio-based ACDMT in the polymer of Klug because the person of ordinary skill in the art would have recognized that production of such structural units was not a trivial task. The present inventors example that synthesizing bios based 2-acrylamido-2-methylpropane sulfonic acid is no trivial matter as ACDMT is not similar to any products that  typical microbes would produce naturally an there are few natural microbial pathways capable of converting sulfonic acid groups and the inventors no issues with impurities in bio based isobutene  which result in low yield. Because Klug does not disclose or suggest include of bio based carbon in its polymer, because Kavanagh articulates only a wish for using renewable but doesn’t suggest where or how one might obtain bio based ACDMT and because the person of ordinary skill in the art would have understood that actual real world production of ACDMT having a bio based carbon content was not straight forward the person of ordinary skill int eh art would have had any reason to modify the polymer of Klug to include bio based carbon. 
This argument is not found to be persuasive because as is stated in the discussion above that  although Klug does not teach the use of biobased materials Kavanagh teaches the importance and advantages of using biobased feed stocks in order to make monomers which are used in polymers.
Moreover Wakayama (US 2010/0274048 A1) provides evidence that it is known to make 2-acrylamide-2methyl propane sulfonic acid by means of reacting acrylonitrile fuming sulfuric acid and isobutylene (abstract). Davidson (US 2014/0051819 A1) provides evidence that isobutene (also known as isobutylene) can be prepared from a renewable resource  (abstract) such as biologically derived sources (paragraph 0005).  Dubois (US 2010/0048850 A1) provides evidence that it is known to synthesize acrylonitrile from a renewable raw material (abstract) such as glycerol which is derived from vegetable oils (paragraph 0020).  These references provide evidence that the feedstocks required to form 2-acrylamide-2methyl propane sulfonic acid, which is also known as acryloyldimethyltaurate, are known and are known to be capable of being made from renewable resources made from biological materials. 
While not trivial the use of renewable feedstocks in order to make a monomer would be obvious to one of ordinary skill in the art based on Kavanagh which specifically teaches that doing so provides economic and environmental benefits. Particularly given the evidence that the feedstocks used to make 2-acrylamide-2-methyl propane sulfonic acid are known to be able to be made from renewable biological resources.  As such the rejection is maintained. 
Applicant further argues that the bio based ACDMT could be provided that has less of a polymerization interfering impurity than the corresponding petroleum based ACDMT. Applicant attempts to provide evidence that is present in copending US patent application number 16/311,162 to indicate that biobased ACDMT has less of a key polymerization interfering impurity  than a corresponding petroleum based ACDMT made from petroleum based isobutene and was shown to provide higher molecular weight polymers. 
However this evidence can not be considered as evidence of unexpected results as it is neither present in the incident application or provided as a declaration. Evidence of unexpected results must be either present in the specification of the incident application or provided as a declaration. As such the evidence provided by applicant can not be considered evidence of unexpected results.  More over the supposed unexpected result of the polymer which includes the bio based 2-acrylamide-2-methyl propane sulfonic acid is indicated to be a higher molecular weight.  However the data shown does not seem to be commensurate with the scope of the claims, particularly since the claims teach that the weight average molecular weight can be as small as 700 g/mol as seen in incident claim 12. Moreover molecular weight can be altered by many different components including the amount of initiator and the presence of chain transfer agent. Moreover this result does not seem to distinguish over the polymer of Klug as the polymer of Klug is indicated to be able to have a molecular weight which can be as high as 109 (paragraph 0110) or 1,000,000,000 g/mol.  This maximum molecular weight is significantly higher that the highest molecular weight of the data provided by applicant which indicates a molecular weight of 1,326,000 and as such the higher molecular weight shown by applicant does not distinguish over the prior art of record and would not show unexpected results. As such the rejection is maintained. 
Concerning the rejection over double patenting rejections applicant argues that the argument made by the office is largely the same as made in regard to Klug and would the same observations made above apply here equally. 
This argument is not found to be persuasive for the same reasons which are provided in the discussion above. 
Conclusion
8.	Claims 1-6, 9-12 and 15-19 are rejected. No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763    

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763